Citation Nr: 0027674	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran, who was born in August 1934, had active service 
from July 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision, in which the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to non- service 
connected (NSC) pension benefits, to include entitlement 
under the provisions of 38 C.F.R. § 3.321(b)(2).

The veteran testified at a hearing at the RO in April 1999.  
A transcript of that hearing is in the claims folder.


FINDINGS OF FACT

1.  The appellant's principal disabilities are degenerative 
joint disease of the lumbar spine, chronic epididymitis, 
post- operative hernia, history of cholelithiasis, diffuse 
hepatocellular disease, and benign prostatic hypertrophy.  
The low back disorder and the umbilical are 20 percent and 30 
percent disabling, respectively, resulting in a combined 
rating of 40 percent.  The remaining disabilities are 
evaluated as noncompensable.

2.  The appellant was born in August 1934, has a high school 
education and has vocational experience as a chauffeur and 
car driver, machine operator, assembly worker and dockworker.  
He last worked in 1994.

3.  The appellant's disabilities do not permanently preclude 
him from all types of substantially gainful employment 
consistent with his age, education and occupational 
experience.


CONCLUSION OF LAW

The appellant is not permanently and totally disabled for 
pension purposes within the meaning of governing law and 
regulations. 38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.323, 3.340, 3.342, 4.15, 4.16, 4.17 and 
Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's allegations 
and the evidence of record, when viewed in the light most 
favorable to his claim, are sufficient to "well ground" his 
claim within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  The 
Board's review of the record reveals that he has been 
afforded recent VA examinations and his VA clinical records 
have been associated with the claims folder.  He has also 
been afforded a personal hearing.  The record does not reveal 
any additional sources of relevant information which may be 
available concerning the present claim.  Accordingly, the 
Board finds the duty to assist him, mandated by 38 U.S.C.A. § 
5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant was born in August 1934.  On his application 
for pension benefits, filed in December 1997, he indicated 
that he had a high school education and a general diploma.  
He reported that he last worked in 1994. 

The appellant underwent surgery for a right indirect inguinal 
hernia in a private hospital in October 1995.

The medical evidence of record reveals that in May 1998 the 
appellant underwent a VA general medical examination.  He 
complained of a long standing history of low back pain.  This 
developed during strenuous exercise and while he was 
recumbent.  Motrin relieved the pain but caused epigastric 
distress.  He referred to a history of intestinal 
diverticulosis with occasional pain over the left lower 
quadrant of the abdomen.  He complained of an occasional 
burning sensation over the epigastrium.  He referred to a 
history of urinary tract infection; he was treated with 
Bactrim and the symptoms subsided.  

The examiner reported the appellant had worked as a chauffeur 
for the Roads Authority for 12 years and for a private 
corporation for 12 years.  He had been a machine operator for 
a private company for four years and as  an assembly worker 
for a cable manufacturing firm for 6 years.  He had been a 
public passenger car driver for 5 to 6 years.

On physical examination, it was noted that the appellant only 
had one tooth remaining in his mouth.  He had a mildly 
enlarged prostate.  On musculoskeletal evaluation, straight 
leg raising was to 65 degrees bilaterally.  He was able to 
squat, stoop, and walk on his toes and heels without 
difficulty.  The remainder of the examination was within 
normal limits.  X-rays of the lumbosacral spine showed lumbar 
spondylosis, evidence of calcification of the anterior 
longitudinal ligament; cholelithiasis.  The diagnoses were: 
degenerative joint disease of the lumbosacral spine; 
umbilical hernia; history of right groin herniorrhaphy; 
benign prostatic hypertrophy. 

The appellant testified at a hearing at the RO in March 1999 
that he had developed an additional hernia in the navel area; 
that he had a chronic back problem and could not bend over; 
that the pain had spread to his lower extremities and at 
times his legs went numb; that he could not longer work as a 
driver; that his testicles had swollen; that his prostate was 
inflamed; that he also had a swollen liver, gallstones, 
kidney problems and diverticulosis; and that he had been 
receiving Social Security benefits for about two years 
because of his age and not because of disability.  

The appellant underwent a VA genitourinary examination in 
April 1999.  He denied any genitourinary disease or surgery.  
He referred to a right inguinal herniorrhaphy three years ago 
and claimed that since that operation, he had permanent right 
testicular problems with a burning sensation, local pain, and 
pruritus, more intense in the night.  He had had a weight 
gain of 15 to 20 pounds.  He complained of a burning 
sensation on urination but denied night frequency.  He had a 
normal urinary flow.  Right testicular epididymal local pain 
was noted.  He had normal sphincter tone and no mass.  He had 
a soft small prostate.  The diagnosis were: history of right 
inguinal herniorrhaphy; chronic epidymidis, bilateral, more 
severe on right side.

The appellant underwent a VA intestinal examination in April 
1999.  A history of colon diverticulosis, diagnosed by barium 
enema at a private hospital was noted.  A history of 
cholelithiasis was also noted.  He denied weight changes, 
nausea or vomiting.  He complained of occasional constipation 
but denied diarrhea.  He was five feet nine inches in height 
and he weighed 198 pounds.  Bowel sounds were positive.  The 
abdomen was soft and depressible. There was no palpable 
hepatomegaly.  There was no edema or cyanosis of the 
extremities.  There was no evidence of malnutrition, anemia, 
or debility.  He denied abdominal pain.  He referred to 
treatment on Tagamet.  The diagnoses were: diverticulosis of 
colon; cholelithiasis; diffuse hepatocellular disease.     

The veteran underwent a VA spine examination in April 1999.  
He complained of low back pain with radiation to the left 
abdomen.  He complained of occasional numbness of the plantar 
aspect of the feet.  He denied fecal or urinary incontinence.  
He was using Naprosyn with Tagamet with good pain control.  
As a side effect of Naprosyn, he claimed heartburn.  Lifting 
heavy objects and sitting for a long time were precipitating 
factors for the back pain.  There was no need for crutches, a 
brace, or a cane.  With regard to daily activities, he 
claimed difficulty driving a car for a prolonged period of 
time.  

On physical examination, the appellant had forward flexion of 
the lumbar spine to 70 degrees and backward extension to 30 
degrees.  Lateral flexion was to 35 degrees and rotation was 
to 35 degrees.  There was no objective evidence of painful 
motion on all movements of the lumbar spine.  There was 
objective evidence of moderate muscle spasm upon palpation.  
There was no objective evidence of weakness of the legs with 
a normal muscle strength graded 5 of 5.  There was moderate 
tenderness to palpation on lumbar paravertebral muscles.  
There were no postural; abnormalities of the back or fixed 
deformities.  He had a normal gait cycle.  There was no 
muscular atrophy of the lower extremitas.  He had a negative 
strait leg raising bilaterally.  Knee jerks and ankle jerks 
were 2+ bilateral and symmetric.  Diagnoses were: 
calcification of the anterior longitudinal ligament and 
degenerative joint disease by x-rays of the lumbar spine in 
May 1998; lumbar paravertebral myositis.   

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled. 38 U.S.C.A. §§ 1502, 1521 (West 1991).  If 
his/her disability is less than 100 percent, he/she shall be 
considered permanently and totally disabled if unemployable 
as a result of disability reasonably certain to continue 
throughout the person's life, or is suffering from disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. 38 
C.F.R. §§ 3.321, 3.340, 3.342, and Part 4 (1999).  The 
provisions of 38 C.F.R. § 4.15 provide further criteria with 
respect to total disability ratings with consideration given 
to combinations of permanent and total disability resulting 
in permanent loss of use of extremities or sight, or 
permanently helpless or bedridden.

In determining whether an assignment of a permanent and total 
disability rating is warranted, the appellant's disabilities 
must be reviewed and separately evaluated. Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  Assignment of permanent 
total disability ratings for disabilities resulting from 
willful misconduct is not authorized, but organic diseases 
which are secondary to chronic use of alcohol or drugs will 
not be considered of willful misconduct origin.  38 C.F.R. § 
3.342(a) (1999).  Finally, the Board notes that evaluations 
for nonservice connected disabilities may be combined. 38 
C.F.R. § 3.323(b)(1) (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. , otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

With regard to the appellant's degenerative joint disease of 
the lumbar spine, the recent VA examination disclosed some 
limitation of motion, but no pain on motion.  He did have 
muscle spasm and tenderness on palpation.  With application 
of the benefit of the doubt rule, the back disability is 20 
percent disabling under Diagnostic Code 5295 (with muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in the standing position).  The  veteran 
did not exhibit more than slight limitation of motion of the 
lumbar spine, and did not show signs or septums indicative of 
intervertebral disc syndrome.  Therefore, he is not entitled 
to a higher rating under Diagnostic Code 5293 or Diagnostic 
Code 5292 

With regard to the post- operative inguinal hernia, the 
recent evidence is equivocal as to whether there has been a 
recurrence. With application of the benefit of the doubt 
rule, this disorder may be rated 30 percent disabling, but no 
more than 30 percent disabling, under Diagnostic Code 7338 
(which contemplates small post- operative recurrent inguinal 
hernia).  With respect to the epididymitis, the record shows 
some associated burning on urination as well as testicular 
tenderness.  These manifestations are not sufficient for a 
compensable evaluation under Diagnostic Code 7525 (a 10 
percent evaluation contemplates long term drug therapy, 1- 2 
hospitalizations per year and/or requiring intermittent 
intensive management). 

As to the remaining disorders which are reflected in the 
appellant's medical history, to include benign prostatic 
hypertrophy, loss of teeth, diffuse hepatocellular disease, 
diverticulosis of the colon and cholelithiasis, there is no 
evidence that the veteran  has any demonstrable impairment 
therefrom.  They are each, therefore, noncompensably 
disabling.

With respect to making an objective determination of total 
disability for pension purposes the Board has undertaken the 
foregoing review and finds that the combined rating assigned 
in consideration of these disabilities is 40 percent. 38 
C.F.R. § 4.25 (1999).  In addition, the appellant is without 
a single ratable disability at 60 percent or more or at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. Given the foregoing consideration (and even 
assuming, without conceding, that each of the appellant's 
disabilities is permanent in accordance with 38 C.F.R. § 
4.17), the appellant does not satisfy the criteria provided 
by 38 C.F.R. §§ 4.16 and 4.17 for a permanent and total 
disability rating for pension purposes.  Further, he does not 
meet the criteria for a permanent and total disability rating 
under the provisions of 38 C.F.R. § 4.15.

Since the appellant's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether he would be eligible for pension benefits on the 
basis of subjective criteria, see Brown v. Derwinski, 2 Vet. 
App. 444 (1992), including consideration of a claimant's age, 
education and occupational history, and unusual physical and 
mental defects. Such subjective standard mandate of 38 
U.S.C.A. § 1521(a) is created by 38 C.F.R. § 4.17 and § 
3.321(b)(2) being read together. 

With respect to the subjective factors bearing on the 
appellant's possible entitlement to pension benefits, the 
Board notes he was born in 1934, has a high school  education 
and has worked a driver, chauffeur and laborer.  He also 
indicated that he last worked in January 1994, but with his 
back disability, post- operative hernia, epididymitis and 
other problems, he can no longer drive or do any other work.

The appellant has presented no medical opinion that he is 
totally disabled or unable to work due to his disabilities.  
The Board, having reviewed the record, is unable to conclude 
that his disabilities, when considered with his age and 
education preclude him from work comparable to that which he 
has performed in the past.  His disabilities principally 
involve the back and the post- operative hernia.  These may 
well preclude physically strenuous work.  However, the 
appellant has performed less than physically strenuous work 
in the past.  Accordingly, entitlement to a permanent and 
total rating for pension purposes is denied. 38 U.S.C.A. §§ 
1502, 1521, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 
4.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for a permanent and total rating for pension purposes.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

